Case 5:21-cr-50014-TLB Document 12          Filed 04/30/21 Page 1 of 1 PageID #: 20




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION

   UNITED STATES OF AMERICA                                                  PLAINTIFF

                 v.             CASE NO. 5:21-CR-50014-001

   JOSHUA JAMES DUGGAR                                                     DEFENDANT


                                           ORDER

          Now on this 30th day of April, 2021, comes on for consideration the Motion to

   Appear Pro Hac Vice filed by Justin K. Gelfand (Doc. 11).                  Upon due

   consideration, the Motion is hereby GRANTED. Mr. Gelfand shall be permitted to

   practice in this Court for the limited purposes of this case.

          Mr. Gelfand is directed to immediately register for Pro Hac Vice filer access

   through PACER and enter his appearance in this matter.          Mr. Gelfand is further

   directed to immediately pay the requisite Pro Hac Vice fee following the unsealing of

   this case.

          IT IS SO ORDERED.




                         /   áB XÜ|Ç _A j|xwxÅtÇÇ
                         HON. ERIN L. WIEDEMANN
                         UNITED STATES MAGISTRATE JUDGE
